837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis MAXBERRY, Plaintiff-Appellant,v.ARN'S PACKAGING COMPANY;  Chavez Properties;  AmericanParking Company, Defendants-Appellees.
No. 87-3707.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and JOHN W. PECK, Senior Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action (42 U.S.C. Sec. 1982) against three corporate defendants in connection with their usage of a parcel of land in Cincinnati, Ohio.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we affirm for the reasons set forth in the district court's order of July 9, 1987.  Rule 9(a)(5), Rules of the Sixth Circuit.